Tilson, Judge:
When the appeals listed in schedule A, hereto attached and made a part hereof, were called for hearing, on motion of counsel for the plaintiffs, the record in reappraisements 112074-A and 112408-A was admitted in evidence as a part of the record herein, without objection by counsel for the' defendant. Counsel for the Government then moved to dismiss these appeals on the ground that they are improperly duressed, and cited as authority therefor the cases of Sabine Transportation Co. v. United States, C. D. 256, and Meyer v. United States, T. D. 45798.
The motion of counsel for the defendant and the authorities cited in support thereof, is answered by the following from the case of Ash v. United States, Reap. Dec. 2481:
When the cases were called for hearing, Government counsel moved to dismiss the appeals on the ground that, since proper duress entries were not filed, the collector would be required to liquidate on the basis of the entered values. Ruling on the motion was reserved, and it is hereby denied. The grounds of the motion affect the liquidation and not the appraisement of the entries. All imported merchandise must he properly appraised, and the fact that the final appraised value may T>e less than the entered value is not grounds for dismissal of the reappraisement. [Italics mine.J
The motion to dismiss is accordingly denied.
On the record presented I hold the proper dutiable export value of the merchandise covered by said appeals to be the value found by the appraiser, less any amounts added by the importers to meet advances made by the appraiser in similar cases then pending on appeal to reappraisement. Judgment will be rendered accordingly.